                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    SHARVELT MISTER,                                     )
                                                         )
                  Plaintiff,                             )
                                                         )
    vs.                                                  )           Case No. 19-cv-00149-SMY
                                                         )
    ILLINOIS DEPT. OF CORRECTIONS,                       )
    WEXFORD HEALTH SOURCES, INC.,                        )
    DR. SANTOS,                                          )
    LISA KREBS,                                          )
    and DR. JOHNNY,                                      )
                                                         )
                  Defendants.                            )

                                MEMORANDUM AND ORDER

YANDLE, District Judge:

          Plaintiff Sharvelt Mister, a former inmate 1 of the Illinois Department of Corrections

(“IDOC”), brings this civil rights action pursuant to 42 U.S.C. § 1983 for alleged constitutional

deprivations that occurred at Centralia Correctional Center (“Centralia”). (Doc. 15). Plaintiff

claims he received inadequate medical and dental care in violation of his Eighth Amendment

rights. He seeks money damages and injunctive relief against IDOC, Wexford Health Sources,

Dr. Santos, Dr. Johnny, and Lisa Krebs. 2 (Id.).




1
  Plaintiff is now on parole. See https://www2.illinois.gov/idoc/offender/pages/inmatesearch. Because he
was a “prisoner” when he filed this action, however, his Second Amended Complaint is subject to review
under 28 U.S.C. § 1915A. See 28 U.S.C. § 1915A(c).
2
  Plaintiff’s request for injunctive relief was rendered moot by his transfer from Centralia and his release
from confinement. Lehn v. Holmes, 364 F.3d 862, 871 (7th Cir. 2004) (“[W]hen a prisoner who seeks
injunctive relief for a condition specific to a particular prison is transferred out of that prison, the need for
relief, and hence the prisoner’s claim, become moot.”). Therefore, Plaintiff’s request for injunctive relief
will be denied without prejudice.

                                                             1
        The Second Amended Complaint 3 is now before the Court for preliminary review under

28 U.S.C. § 1915A, which requires the Court to screen prisoner Complaints to filter out non-

meritorious claims. 28 U.S.C. § 1915A(a). Any portion of the Second Amended Complaint that

is legally frivolous or malicious, fails to state a claim for relief, or requests money damages from

an immune defendant must be dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual

allegations are liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821

(7th Cir. 2009).

                                     Second Amended Complaint

        Plaintiff makes the following allegations in the Second Amended Complaint (Doc. 15, pp.

1-30): After transferring to Centralia on February 6, 2015, Plaintiff was denied adequate medical

and dental care for an undisclosed period of time. 4 (Id. at pp. 4-6). A specialist diagnosed him

with a wrist and neck fracture, lower back injuries, and a stomach condition that required surgery.

(Id. at pp. 4-6, 8). Dr. Santos and/or Nurse Krebs would not authorize surgery, refer him to a

specialist for further evaluation, or explore other treatment options. (Id. at p. 11). They prescribed

pain medication that was ineffective. 5 (Id. at p. 6). Plaintiff’s condition deteriorated and he still

suffers from pain. (Id.). During this same time period, Dentist Johnny and/or Nurse Krebs refused




3
  Plaintiff filed the Second Amended Complaint (Doc. 15) before the Court screened the Complaint (Doc.
1) or First Amended Complaint (Doc. 11). It supersedes and replaces all prior versions and renders them
void. Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1 (7th Cir. 2004).
4
  This is one of several suits Plaintiff filed against officials who disregarded his medical and dental needs
at IDOC facilities. See also Mister v. Obadina, No. 19-cv-148-NJR (S.D. Ill. 2019); Mister v. Illinois Dep’t
of Corr., No. 19-cv-03031-MMM (C.D. Ill. 2019); Mister v. Nawoor, No. 19-cv-03033-MMM (C.D. Ill.
2019). This case is also one of several that may be time-barred under the two-year statute of limitations
applicable to such claims. O’Gorman v. City of Chicago, 777 F.3d 885, 889 (7th Cir. 2015). Because the
allegations do not indicate how long the deprivations at Centralia continued, this case is inappropriate for
dismissal at this stage. Jones v. Bock, 549 U.S. 199 (2007).
5
  Plaintiff alleges that his neck and back issues were significant enough to require a low bunk permit, but
prison officials nevertheless denied him a neck brace. (Id. at pp. 6-7).

                                                         2
Plaintiff’s request for a second set of dentures, despite his complaints of gum pain, swelling, and

bleeding caused by his “worn out” set. (Id. at pp. 7, 12-13). Plaintiff maintains that Defendants’

failure to treat these conditions resulted in unnecessary pain and suffering. (Id. at p. 9).

        Based on the allegations, the Court finds it convenient to divide the Second Amended

Complaint into the following Counts:

        Count 1:          Eighth Amendment claim against Defendants for their deliberate
                          indifference to Plaintiff’s wrist and neck fractures, back injury, stomach
                          condition, and resulting pain at Centralia beginning in 2015.

        Count 2:          Eighth Amendment claim against Defendants for their deliberate
                          indifference to Plaintiff’s dental pain, swelling, and bleeding at Centralia
                          beginning in 2015.

Any other claim that is mentioned in the Second Amended Complaint but not addressed

herein is considered dismissed without prejudice as inadequately pled under Twombly. 6

                                           Preliminary Dismissal

        IDOC must be dismissed from this action at the outset. The Eleventh Amendment bars

suits in federal court against the State and its agencies for money damages. Will v. Mich. Dep’t of

State Police, 491 U.S. 58, 71 (1989); Wynn v. Southward, 251 F.3d 588, 592 (7th Cir. 2001). As

this case now only involves a request for money damages, IDOC will be dismissed with prejudice

on grounds of sovereign immunity.

                                                Counts 1 and 2

        The Eighth Amendment prohibits cruel and unusual punishment of inmates by prison

officials. U.S. CONST. amend. VIII. An Eighth Amendment claim for the denial of medical or

dental care requires a plaintiff to show that (1) he suffered from a serious medical condition




6
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                             3
(objective element); and (2) each defendant was deliberately indifferent to a risk of serious harm

from that condition (subjective element). Roe v. Elyea, 631 F.3d 843, 857 (7th Cir. 2011). A

condition that significantly affects an individual’s daily activities or involves chronic and

substantial pain is considered objectively serious. Gutierrez v. Peters, 111 F.3d 1364, 1373 (7th

Cir. 1997); Berry v. Peterman, 604 F.3d 435, 440 (7th Cir. 2010). The medical and dental

conditions described in the Complaint satisfy the objective component of this claim at screening.

       Knowingly disregarding the condition or persisting in an ineffective course of treatment

satisfies the subjective element. Conley v. Birch, 796 F.3d 742, 747 (7th Cir. 2015) (citations

omitted). To state a valid claim, however, the allegations must at least suggest that the defendant

was personally responsible for the constitutional deprivation. Sanville v. McCaughtry, 266 F.3d

724, 740 (7th Cir. 2001) (citations omitted) (personal responsibility may arise where the individual

directly participates in, directs, or condones the conduct causing the violation). With respect to

Count 1, the allegations suggest that Dr. Santos and Nurse Krebs responded to Plaintiff’s fractured

wrist and neck, back injuries, and stomach issues with deliberate indifference by prescribing

ineffective pain medication and nothing more. Conley, 796 F.3d at 747 (provision of ibuprofen

and ice pack to inmate suffering suspected fracture may amount to deliberate indifference). With

respect to Count 2, the allegations support a claim against “Dentist Johnny” and Nurse Krebs for

disregarding Plaintiff’s complaints of dental pain, swelling, and bleeding. Berry, 604 F.3d at 440

(persistence in ineffective course of treatment supports claim).

       Neither claim survives review against Wexford, the private medical corporation that

employs health care providers at the prison, because it cannot be liable solely on a respondeat

superior basis under § 1983. Shields v. Illinois Dept. of Corr., 746 F.3d 782 (7th Cir. 2014).

Wexford can only be liable for deliberate indifference if an unconstitutional policy or practice of



                                                     4
the corporation caused the constitutional deprivation. Here, Plaintiff identifies no specific policy

or custom attributable to Wexford, and he cannot rely on a vague allegation that it “declines to

confirm that adequate care is instituted even after care is deemed or suspected inadequate.” (Doc.

1, p. 16). Plaintiff’s failure to identify a concrete policy or affirmative act on the part of Wexford

is fatal to his claims against this defendant. See Olive v. Wexford Corp., 494 F. App’x 671, 673

(7th Cir. 2012) (allegation that Wexford had a policy of “denying prison inmates adequate medical

care” deemed insufficient to support claim against medical corporation).

       Accordingly, Count 1 will receive further review against Dr. Santos and Nurse Krebs, and

Count 2 will proceed against Dentist Johnny and Nurse Krebs. Both claims will be dismissed

without prejudice against all other defendants except the IDOC, which will be dismissed with

prejudice from this action.

                                            Disposition

       IT IS ORDERED that the Second Amended Complaint (Doc. 15) survives screening

under 28 U.S.C. § 1915A, as follows: COUNT 1 will proceed against Defendants DR. SANTOS

and LISA KREBS, and COUNT 2 will proceed against DR. JOHNNY and LISA KREBS. Both

claims are DISMISSED without prejudice against all other defendants, except Defendant

ILLINOIS DEPARTMENT OF CORRECTIONS which is DISMISSED with prejudice.

Pursuant to Administrative Order No. 244, Defendants need only respond to the issues stated

in this Merits Review Order.

       The Clerk is DIRECTED to TERMINATE Defendants WEXFORD HEALTH

SOURCES and ILLINOIS DEPARTMENT OF CORRECTIONS as parties in CM/ECF.

       With respect to COUNTS 1 and 2, the Clerk of Court shall prepare for Defendants

DR. SANTOS, DR. JOHNNY, and LISA KREBS: (1) Form 5 (Notice of a Lawsuit and Request

to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is

                                                      5
DIRECTED to mail these forms, a copy of the Second Amended Complaint, and this

Memorandum and Order to each Defendant’s place of employment as identified by Plaintiff. If a

Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk within

30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect formal

service on that Defendant, and the Court will require that Defendant to pay the full costs of formal

service, to the extent authorized by the Federal Rules of Civil Procedure.

        IT IS ORDERED that if a Defendant can no longer be found at the work address provided

by Plaintiff, the employer shall furnish the Clerk with that Defendant’s current work address, or,

if not known, his or her last-known address. This information shall be used only for sending the

forms as directed above or for formally effecting service. Any documentation of the address shall

be retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

        Defendants are ORDERED to timely file an appropriate responsive pleading to the Second

Amended Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

        IT IS ORDERED that this entire matter be REFERRED to a United States Magistrate

Judge for disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), should

all the parties consent to such a referral.

        IT IS ORDERED that if judgment is rendered against Plaintiff, and the judgment includes

the payment of costs under § 1915, Plaintiff will be required to pay the full amount of the costs,

even though his in forma pauperis application was granted. 28 U.S.C. § 1915(f)(2)(A).

        Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days



                                                     6
after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: June 17, 2019
                                                       s/ STACI M. YANDLE
                                                       United States District Judge

                                          Notice to Plaintiff

The Court will take the necessary steps to notify the appropriate defendants of your lawsuit and

serve them with a copy of your complaint. After service has been achieved, the defendants will

enter their appearance and file an Answer to your Complaint. It will likely take at least 60 days

from the date of this Order to receive the defendants’ Answer, but it is entirely possible that it will

take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                      7
